Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered February 24, 2015. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). Defendant’s waiver of the right to appeal was a “general unrestricted waiver” that encompasses his contention that the sentence imposed is unduly harsh and severe (People v Hidalgo, 91 NY2d 733, 737 [1998]; see Lopez, 6 NY3d at 255-256; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Present — Centra, J.P., Lindley, DeJo-seph, NeMoyer and Scudder, JJ.